Citation Nr: 1744627	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for anemia.

4. Entitlement to service connection for residuals of a claimed in-service traumatic brain injury (TBI).

5. Entitlement to service connection for a claimed disability manifested by migraine headaches, to include as secondary to in-service TBI.

6. Entitlement to service connection for Parkinson's disease.

7. Entitlement to service connection for dementia, also claimed as Alzheimer's disease.

8. Entitlement to service connection for an acquired psychiatric disability, claimed as post-traumatic stress disorder (PTSD).

9. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

10. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

11. Entitlement to service connection for high blood pressure.

12. Entitlement to service connection for a gastrointestinal disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to April 1966 to April 1986.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the first rating decision, issued in June 2010, the RO denied service-connected disability compensation for anemia, migraine headaches, Parkinson's disease, high blood pressure, hearing loss, tinnitus and dementia.  The second decision, issued in November 2013, denied service connection for a gastrointestinal condition, PTSD, residuals of TBI, and bilateral peripheral neuropathy of the upper and lower extremities.  The Veteran timely appealed both rulings to the Board.

 In April 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  Due to the effects of his medical conditions, he was unable to communicate coherently at that time.  However, the Veteran's spouse, who indicated that she had spoken with the Veteran about his claimed disabilities before he lost his ability to communicate, testified about what the Veteran had told her.  The Veteran's representative also presented argument on his behalf.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for Parkinson's disease, gastrointestinal disease, high blood pressure, dementia, migraine headaches, psychiatric disability, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and, for the reasons below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current bilateral hearing loss disability as defined in the applicable VA regulation.

2. The preponderance of the evidence favors the conclusion that the Veteran did not begin to experience tinnitus until more than twenty years after his discharge from active duty.

3. The evidence is approximately evenly balanced as to whether the Veteran's anemia was incurred during active duty service.

4. The preponderance of the evidence favors the conclusion that the Veteran did not experience an in-service TBI.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3. The criteria for service connection for anemia have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4. The criteria for service connection for TBI have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As the Board is granting the claim for service connection for anemia, further discussion of the VCAA with regard to that claims is unnecessary.   As for the compensation claims for a bilateral hearing loss, tinnitus, and TBI, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated November 2009, the RO notified him of all the other elements necessary to establish his claims for service connection for hearing loss and tinnitus.  The notice requirements for the Veteran's TBI claim were satisfied by a similar letter, dated November 2012.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The RO arranged for an examination of the Veteran for his hearing loss and tinnitus and obtained an opinion from the examiner in April 2012 on the nature and etiology of his claimed hearing loss and tinnitus.  The Board has carefully reviewed the examiner's opinion and finds that, together with the previous examination reports, the information in the report is adequate for rating purposes.  As the Board will explain below, the VCAA did not require a TBI examination or opinion under the circumstances of this case.  

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


II.	Analysis

Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Although sensorineural hearing loss is a chronic disease for which service connection is presumed if it manifests within a year of service, 38 U.S.C.A. § 1112(a), 38 C.F.R. § 3.309(a), whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

According to the results of the April 2012 VA audiological examination, the 

+Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
25
LEFT
15
15
20
25
35

His Maryland CNC speech recognition scores were 100 percent in both ears.

According to 38 C.F.R. § 3.385, the Veteran has a hearing loss disability only if at least one of the following applies: 1) the auditory threshold is 40 or greater in one of the frequencies between 500 and 4000, inclusive; or 2) the threshold is 26 or more in three of those frequencies; or 3) the score of Veteran's the Maryland CNC speech recognition test is "less than 94 percent."  With respect to both ears, none of these requirements are met.  

The April 2012 examination results are the only evidence available on the issue of whether hearing loss in the Veteran's ears met the regulation's threshold for hearing loss disability at any time after the Veteran filed his claim.  In a written statement, which he submitted in July 2014, the Veteran indicated that his post-service VA treatment records included current diagnoses for several claimed disabilities, including hearing loss.  But, according to these records, hearing loss was added to the Veteran's "problem list" of medical complaints in March 2011.  Significantly, the March 2011 VA treatment note only records complaints from the Veteran about hearing loss.  The nurse who added these notes to the Veteran's records did not perform auditory threshold testing or speech recognition testing.  Moreover, these complaints took place prior to the April 2012 audiological testing.  For these reasons, the Board finds that the April 2012 examination findings are the most persuasive evidence concerning the issue of whether the Veteran has a current hearing loss disability within the meaning of 38 C.F.R. § 3.385.

Because the evidence weighs against a finding that the Veteran has a post-service hearing loss disability for VA purposes, entitlement to service connection for hearing loss is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

Unlike hearing loss, a claim for service connection for tinnitus does not depend on the application of technical testing criteria.  Given the nature of tinnitus, the Veteran himself is competent to provide evidence that the condition is present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

The Board will therefore assume that the Veteran meets the current disability requirement of his claim for service connection for tinnitus.  During his active duty service, the Veteran worked in close proximity to jet aircraft.  Acoustic trauma due to jet aircraft noise has been accepted as satisfying the in-service disease or injury requirement of a claim for service connection.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, the success of the Veteran's claim depends on the existence of a causal link - or "nexus" - between his acoustic trauma in service and the ringing sensation he experiences in his ears.  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).  

To help decide this issue, the AOJ obtained a written opinion from the April 2012 examining audiologist.  According to the examination report, the Veteran told the audiologist that he experienced recurring tinnitus.  When the audiologist asked him when he experienced the onset of tinnitus, the Veteran told him that his symptoms began approximately six months prior to the examination.  In the examiner's opinion, it was less likely than not that tinnitus had its onset during active duty service.  In explaining the reasons for her opinion, the examiner explained that symptoms first began six months earlier.  The examiner further indicated that the Veteran's description of his symptoms - specifically, that he experienced tinnitus only a few days each week for approximately one minute - was consistently with normal transient head noises, rather than sensorineural tinnitus.  

The Board has considered the Veteran's written statements and the hearing testimony of his spouse.  She testified that the Veteran told her that ringing in the ears began before he retired from the service.  This statement is inconsistent with the statements the Veteran himself made to the examiner.  The Veteran's written statement, dated June 2013, emphasized the loudness of the noise on the flight line.  His choice of words ("even though I wore my hearing [protection] [I] still suffer from impairment and ringing") suggests that he experienced tinnitus on the flight line.  But this statement is more vague than the statement he made to the April 2012 examiner and he made no attempt to explain or reconcile his inconsistent statements.  

Prior inconsistent statements are generally considered to diminish credibility.  See Fed. R. Evid. 613.  While the Rules of Evidence are not binding in VA proceedings, they are persuasive authority in weighing credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds that the Veteran did not begin to experience tinnitus until approximately six months before the April 2012 examination - i.e., his symptoms began around October 2011, more than two decades after his retirement from the Air Force in 1986.  

The Board further finds that the April 2012 VA examiner's opinion that tinnitus is unrelated to military service is supported by a persuasive rationale and adequate to decide the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Although the Veteran has satisfactorily shown current tinnitus symptoms and the existence of acoustic trauma in-service - the preponderance of the evidence weighs against a finding that a causal connection exists between acoustic trauma and tinnitus.  Thus, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claims must be denied.

Anemia

For the showing of chronic disease in service, VA regulations require a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). This regulation is potentially relevant to the Veteran's claim, because primary anemia is one of the chronic diseases listed in 38 C.F.R. § 3.309(a).

In June 2010, when the AOJ initially denied service connection for anemia, the only available service treatment records were copies of the report of the Veteran's March 1966 enlistment examination.  Since then, additional service treatment records have been associated with the claims file.  These include the report of a barium enema test, dated February 1986, indicating the presence of "chronic anemia."  A subsequent progress note, dated March 1986, indicates mild anemia.  

In his notice of disagreement, the Veteran wrote that his anemia was diagnosed at Laughlin Air Force Base after he repeatedly felt dizzy when working on the flight line.  VA treatment records since the time the Veteran filed his pending claim also indicate a diagnosis of anemia.  

The Board finds that the evidence is approximately evenly balanced as to whether the Veteran's current anemia was manifest to a compensable degree within the first year after his discharge from active duty.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  For these reasons, the claim for service connection for anemia will be granted.  


TBI

The Veteran also seeks compensation for residuals of a traumatic brain injury, which he claims he sustained when stationed at Takhli Air Force Base in Thailand.  In a written statement, dated February 2014, he wrote that, "My head was injured on the flight line in Thailand; while inspecting aircraft, I was taken to the hospital on base Takhli AFB, Thailand.  I stayed in the hospital for two days, and off duty for four days.  I stayed dizzy and had headaches."  

There is no indication of a head injury in the Veteran's service treatment records.  In her testimony at the videoconference hearing, the Veteran's wife explained that, before he lost his ability to communicate, the Veteran described his in-service head injury to her.  According to her testimony, when the Veteran was fixing airplanes, he had an accident and hit his head.  He told her that he had a lump on the back of his head, but that he did not seek treatment.  

There is a clear inconsistency between the Veteran's written account of the claimed head injury - in which he spent two days in the hospital - and the subsequent testimony of his wife, who specifically denied that the Veteran sought treatment for the injury, noting, "he [was] never one to go to the doctor."  

By itself, this conflict in the evidence does not necessarily suggest that an in-service head injury did not occur.  However, the Veteran's service treatment records include a report of medical history form, completed by the Veteran in June 1977.  According to this form, the Veteran denied ever experiencing a head injury.  It is significant that the Veteran made this statement several years after he completed his deployment to the Royal Thai Air Force Base at Takhli (August 1969 to October 1970).  If, as the Veteran wrote, he had really suffered a head injury when he was in Thailand, he would not have denied suffering a head injury on the June 1977 form.

Based on the combined weight of these inconsistencies, the Board finds that the Veteran did not experience an in-service TBI.  Because the evidence does not establish that the Veteran suffered an event, injury or disease in service which would substantiate his TBI claim, there was no need for a TBI.  See 38 C.F.R. § 3.159(c)(4)(B) (2016); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Likewise, in the absence of an in-service TBI, the Veteran cannot satisfy the in-service disease or injury requirement of his claim for service connection for current residuals of TBI.  See Fagan, 573 F.3d at 1286.  

For these reasons, the preponderance of the evidence is against the claim for service connection for TBI.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for anemia is granted.

Entitlement to service connection for residuals of a claimed in-service traumatic brain injury (TBI) is denied.


REMAND

Service Connection for a Psychiatric Disorder

In his written statements, the Veteran suggested two separate theories to support his claim for service-connected compensation for a psychiatric disorder.  First, he claimed that he has PTSD, which he attributes to witnessing the killing of a friend of his during an attack on an Air Force Base in Thailand.  Second, the Veteran indicated that his current psychiatric problems are the result of his separate claimed service-connected disabilities, including Parkinson's disease.  

To help decide the claim, the AOJ arranged for a VA psychologist to examine the Veteran in July 2014.  According to the psychologist, the Veteran did not meet the diagnostic criteria for PTSD.  The examiner wrote that the Veteran's scores on written tests were invalid, due to "over-reporting" and that, because he could not use the written test scores, "this author cannot accurately comment upon what functional impairment (if any) is present.  As a result, an opinion regarding the Veteran's current symptoms or psychological functioning cannot be formulated without resorting to mere speculation."  The report reflects a diagnosis of Parkinson's disease.  But the examiner wrote that he could not indicate "whether the Veteran's Parkinson's disease or other unspecified dementia are directly or proximately due to or exacerbated . . . by his military service" because, according to the examiner, those issues "are beyond this writer's scope of practice."

Although the Veteran characterized his claim as one for service connection for PTSD, such a claim is understood to include a broader claim for any diagnosed acquired psychiatric disorders which are related to military service or the secondary result of a separate service connected disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For multiple reasons, the July 2014 medical opinion is inadequate.  The examiner did not indicate whether a psychiatric disorder, other than PTSD, was linked to the Veteran's Parkinson's disease.  He suggested that a full report on the Veteran's current symptoms and psychological functioning would require speculation, but did not explain whether or not he would be able to provide the requested opinion if given additional evidence, whether the requested opinion could be provided by an examiner with different qualifications, or whether his inability to provide an opinion was based on the limits of current medical knowledge.  Under these circumstances, the Board will remand the psychiatric claim to obtain a new opinion.


Claims Concerning Herbicide Exposure

The Veteran's remaining claims are either directly or indirectly based on his claimed exposure to tactical herbicides during his active duty service.  Parkinson's disease and peripheral neuropathy are on the list of diseases which are presumptively related to herbicide exposure provided by 38 C.F.R. § 3.309(e) (2016).  Although hypertension is not on the list of diseases presumptively linked to herbicide exposure, the Institute of Medicine, an entity associated with the National Academy of Sciences has assigned hypertension to the category of diseases with a "limited or suggestive association to Agent Orange exposure."  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,439 (July 8, 2010); 77 Fed. Reg. 47, 924, 47,926 (August 10, 2012).  Because this language meets the test which would trigger the requirement for a separate medical opinion on the probability of a relationship between herbicides and hypertension, VA would need to provide such an opinion if the Veteran was exposed to herbicides in this case.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014); see also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The claims for service connection for dementia, headaches and gastrointestinal disease are indirectly linked to the Veteran's claimed herbicide exposure because the possibility that one or more of those conditions could be the secondary result of the Veteran's Parkinson's disease has been raised by the Veteran or by other evidence in the record.  38 C.F.R. § 3.310 (2016).  

VA presumes that U.S. Air Force veterans who served at certain Royal Thai Air Force Bases during the Vietnam Era were exposed to herbicides if they worked as security police officers, security patrol dog handlers, members of the security police squadron, or were otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  VA ADJUDICATION PROCEDURES MANUAL (M21-1), pt. IV, subpt. ii, ch. 1, § H.5.b.  The Royal Thai Air Force Base at Takhli, where the Veteran was deployed from August 1969 to October 1970, is one of the bases listed in the Manual.

During his deployment to the Takhli Air Force Base, the Veteran worked as a flight line mechanic, assistant flight chief, and crew chief.  There is no evidence that he worked as a security police officer, security patrol dog handler, or as a member of a security police squadron.  However, the Veteran has provided internet information, including photographs which purportedly reflect the Takhli Air Force Base in 1967, a few years before the Veteran's deployment.  According to the Veteran's notes in the margins next to the photographs, aircraft were parked near the base perimeter and housing facilities were also near the base perimeter.  These notes and photographs raise the possibility that the Veteran's duties may have placed him "otherwise near the base perimeter" as those terms are used in M21-1, pt. IV, subpt. ii, ch. 1, § H.5.b.  

In May 2014, the AOJ prepared a memorandum which made a formal finding that it lacked sufficient information to send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to corroborate the Veteran's claimed herbicide exposure in Thailand.  There are two problems with this memorandum.  First, it relied on a document issued by the Veterans Benefit Administration (VBA), labelled "Memorandum for the Record" which stated that "Tactical Herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand."  This document was rescinded by the VBA in May 2013.  A subsequent May 2010 Compensation and Pension Bulletin noted that "there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides."  

Moreover, in deciding not to attempt to verify exposure to herbicides through a JSRRC request, the AOJ failed to follow the relevant Manual Provisions.  "Step 2" of part b of the relevant manual provision, suggests that herbicide exposure should be conceded for persons who served at U.S. Army Bases in Thailand if the claimant was a member of a military police (MP) unit or had a military police occupation specialty.  Since the Veteran does not meet the criteria for conceding herbicide exposure under steps 1 or 2 of subsection (b) of the relevant manual provision, the manual indicates that the next step is to collect information from the Veteran about the approximate dates, location and nature of the alleged exposure to herbicides for the purpose of preparing a JSRRC request for verifying the alleged exposure.  

Personnel records include the Veteran's unit of assignment, his military occupation specialty, and the precise dates of his service at the Air Force Base at Takhli.  The Veteran's notes suggest that, when he was repairing aircraft, those aircraft were located near the base perimeter.  His notes further suggest that his housing may have been located near the base perimeter.  Under these circumstances, it is difficult to understand what additional information JSRRC would need to search unit records and other potentially relevant military records concerning the relative locations of aircraft and structures within the Takhli Air Force at the time of the Veteran's deployment, in order to verify whether or not the Veteran was regularly near the air base perimeter.

This appeal will be remanded with instructions to make an appropriate request to the JSRRC.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file copies of all records of the Veteran's VA treatment records since April 2016.

2. The AOJ must contact the U.S. Army and Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC) and/or any other appropriate depository and attempt to verify whether the Veteran was regularly near the perimeter of the Royal Thai Air Force Base at Takhli between August 1969 and October 1970.  Pursuant to VA ADJUDICATION PROCEDURES MANUAL (M21-1), pt. IV, subpt. ii, ch. 1, § H.5.b., the AOJ should consider the internet information purporting to show photographs of the Takhli Air Force Base in 1967.  The JSRRC request should attempt to verify the Veteran's suggestions that the aircraft he repaired during his deployment to the Takhli Air Force Base were parked near the base perimeter and whether the Veteran's housing on the base was located near the base perimeter.  

3. After completing the development described above, obtain a new opinion from a qualified professional concerning the nature and etiology of the Veteran's claimed acquired psychiatric disability, to include psychiatric disorders other than PTSD.  The entire claims file including a copy of this REMAND must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review. If an examination is needed before the requested opinion can be provided, a new examination should be arranged.

After completing his or her records review and, if necessary, in-person examination, the examiner should provide a written report identifying all current psychiatric disabilities.  For each identified disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during active duty, was caused or aggravated by any in-service disease, injury or event, or was caused or aggravated by a separate service-connected disability.  The examiner should provide a complete rationale for all opinions provided.

If the examiner is unable to offer the requested opinion, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The AOJ should consider the need for further development based on the results of the development requested above, including, if appropriate, ordering new examinations and/or medical opinions concerning whether any of the Veteran's claimed disabilities are the result of, or aggravated by, any separate disability related to his claimed exposure to herbicides in Thailand in 1969 and 1970.

5. The AOJ must ensure that all the requested medical opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


